PER CURIAM.
The state appeals a downward departure sentence entered without providing written reasons therefor. We reverse based on Ree v. State, 565 So.2d 1329 (Fla.1990). Upon remand, the court must resentence appellant with no possibility for departure from the guidelines. Pope v. State, 561 So.2d 554 (Fla.1990). However, recognizing that there remains a question of whether Pope has retroactive application, see State v. Smith, 15 F.L.W. 1520 (Fla. 3d DCA 1990), we certify the same question as in Smith:
Should Pope v. State be applied retroactively to sentences imposed prior to April 26, 1990?
DELL, STONE and WARNER, JJ., concur.